 In the, .Matter Of UNITED STATES CARTRIDGE, COMPANYandUNITEDELECTRICAL, RADIO & MACHINE'WORKERS OF AMERICA, LOCAL 825In the Matter of UNITED STATES CARTRIDGE COMPANYandAMERICANFEDERATION OF LABOR AND MUNITIONS MAKERS FEDERAL LABOR UNIONNo. 23203In the Matter Of UNITED STATES CARTRIDGE COMPANYandINTERNA-TIONAL BROTHERHOOD OF' FIREMEN AND OILERS, LOCAL NO. 6,A. F. OF L.In the Matter Of' UNITED STATES CARTRIDGE COMPANY and INTERNA-TIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 9, A. F. OF L.III theMatter Of UNITED STATES CARTRIDGE COMPANYandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, PLANT PRO-TECTION LOCAL 816In the MatterOfUNITED STATES CARTRIDGE COMPANYandUNITEDELECTRICAL, RADIO aL'MACHINE WORKERS OF AMERICA,LOCAL 825In the Matter Of UNITED STATES CARTRIDGE COMPANYandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, LOCAL 825In the Matter of UNITED STATES CARTRIDGE COMPANYandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, LOCAL 825Cases Nos. R-5066 through R-5073, respectively.DecidedApril 23,1943Mr. Jack G. Evans,for the Board.M,r. R. H. McRoberts,,of St. Louis, Mo.,-foF-the Company.Messrs. William SentnerandOtto H. Mashoff,of St. Louis, Mo., forthe UERM.Mr. John R. Barr,of St. Louis, Mo., for the A. F. of L.Mr. Larry Conners,of St. Louis, Mo., for the IAM.Mr. Joseph P. Clark,of St. Louis, Mo., for the Oilers.Mr. Louis Cokin,of counsel to the Board.49 N. L. R. B., No 14770 78 'DECISIONSOF NATIONAL LABOR RELATIONS BOARDDECISIONDIRECTION OF ELECTIONSANDORDER'STATEMENT OF THE CASEUpon separate petitions duly filed by United Electrical, Radio& Machine Workers of America, Local 825 and Plant ProtectionLocal 816, herein called the UERM; American Federation of Laborand Munitions Makers Federal Labor Union No. 23203, herein calledthe A. F. of L.; International Brotherhood of Firemen and Oilers,Local No. 6, herein called the Oilers; and International AssociationofMachinists, District No. 9, herein called the IAM, alleging thatquestions affecting commerce had arisen concerning the representation9f employees of United States Cartridge Company, St. Louis, Mis-souri, herein called the Company, the National Labor Relations Boardconsolidated the cases and provided for an appropriate hearing upondue notice before William F. Guffey, Jr.,- Trial Examiner.' Saidhearing was held at St. Louis, Missouri, on March 24 and 25, 1943.The Board, the UERM, the A. F. of L., the IAM, and the Oilersappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.During the course of the hearing, counsel forthe A. F. of L. moved to dismiss the petition in Case No. R-5072.TheTrial Examiner reserved ruling.The motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.On April 1, 1942, the UERM filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF,. THE COMPANYUnited States Cartridge Company is a Maryland corporation. It ispresently operating in St. Louis, Missouri, plants known as PlantNo. 1 and Plant No. 2 under a fixed fee operation contract in theproduction of cartridges for the United States Government.Bothplants, the machinery and equipment therein, the raw materials used,1We hereby sever Cases Nos R-5065 and R-5074 and shall not consider them herein.The petitions in these cases were filed by Plant Protection Local 816 of the UERM andby Local 825 of the UERM,respectively.The employees involved therein are(1) guards,firemen,and safety engineers at the Tyson Powder Farm and (2)guard sergeants at themain plant.We shall consider these cases in a subsequent decision. UNITED STATES CARTRIDGE COMPANY79and the finished products are the property of the United States Gov-.ernment.The raw materials annually employed, consisting of copper,brass,manufactured powder, and lead, amount to several milliondollars in value.The finished products likewise amount to severalmillion dollars annually.The greater part of these materials andproducts are shipped to and from the State of Missouri.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local 825,and Plant Protection Local 816, are labor organizations affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.International Brotherhood of Firemen and Oilers, Local No. 6;International Association of Machinists, District No. 9; and AmericanFederation of Labor and Munitions Makers .Federal Labor UnionNo. 23203, are labor organizations affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize any of the labor organizationsinvolved until such time as one or the other is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that each of the labor organizations represents asubstantial number of the employees in the unit alleged by each to beappropriate.The compilation also points out the showing of thelabor 'organizations above with respect to the units claimed by theiradversaries.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section' 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITSAThe UERM seeks to establish five separatebargainingunits: (1)all production employees;(2) all timekeepers;(3) all laboratory and2See the following table.Name of UnionNumber inunit claimedContendingUnion's rep-i esentationin unitUERMA. F of L.A F of LUERM (Production)-------------------7, 66816,9801,0845, 3112,174-----------------------2380Oilers------------------------------------1554759,--------------IAM151415--------------UERM (Timekeepers)-------------------15654--------------2UERM (Laboratory)10430,--------------7UERM (Pa'nters)------------------3421--------------0UERM (Firemen) --_-__-_____-7153--------------1 80DECISIONSOF NATIONALLABOR RELATIONS BOARDmetallurgical employees; (4) all painters; and (5) all firemen andsafety engineers.The JAM urges thata separateunit of gunsmiths isappropriate, the Oilersseeks abargaining unit composed solely ofproduction oilers, and the A. F. of L. would set up a unit of personsemployed in restrictedareas.The Company takes no position withrespect to the scope of the appropriate unit.or units.The Company operates two plants known as Plant No. 1 and PlantNo. 2, at St. Louis, Missouri, where it is engaged 'in the manufactureand loading of cartridges.The Company operates distinct-productionunits, each consisting of a building for loading powder, a buildingfor primer loading, andan area forthe assembling of the primer andits compounds.The UERM contends that all timekeepers of the Company, includ-ing lead timekeepers, but excluding supervisory timekeepers and thechief timekeeper, constitute an appropriate unit.The UERM also contends for a unit of all employees engaged inpainting, glazing, and sign painting, excluding foremen and super-intendents.The UERM would also set up, all firemen and safety engineers atPlant No. 1 and Plant No. 2 of the Company, including fire inspectors,,as a separate unit.The UERM also desiresa separateunit of all chemical and metal-lurgical operators at Plant No. 1 and Plant No. 2 of the Company.Finally, the UERM requests a unit of all remaining production andmaintenance employees at Plant No. 1 and Plant No. 2 of the Company,excluding foremen and supervisors of higher rank, all office and factoryclerical employees, all technical factory and office employees, and em-ployees within units heretofore found by the Board to be appropriate.3This unit would embrace the employees claimed by the A. F. of L.,the Oilers, and the IAM.The A. F. of L. contends that all production and maintenance em-ployees in restricted areas and restricted buildings in Plants Nos. 1and 2 of the Company, excluding supervisory employees with theauthority to hire and discharge, oilers, machine adjusters, and me-chanical employees, constitute an appropriate unit.As stated above,such employees are claimed by the UERM'as part of a"larger unit..The unit proposed by the -Oilers embraces all oilers employed inPlant No. land Plant No. 2 of the Company, excluding powerhouse3 The Boaid has heretofore found that guards, powerhouse and tunnel employees, elec-tricians,trainmen,truck drivers, sheet-metal workers,maintenance carpenters,steani-fitters, plumbers,tool and gaugeemployees,general machinists,and buildings and groundsmaintenance employees, constitute separate units for collective bargaining purposes.See'United States Cartridge CompanyandLocal Union No36,Sheet Metal Workers' Inter-national Association, AFL, et W,45 N E. R. B , 1202The United States CartridgeCompanyandPlant Protection Local 816, United Electrical,Radio and Machine Workersof drneraea, affiliated with the Congress of Industrial O)ganmzations, 45 N.L. R. B., 460. UNITED STATES CARTRIDGE COMPANY81as part of a larger unit.The IAM desires to represent all gunsmiths employed by the Com-pany, excluding foremen, and supervisors.Such persons are alsoclaimed by the UERM as part of a larger unit.As indicated above, in Section III, the UERM, the IAM, the Oilers,and the A. F.'of L. have organized substantial numbers of employees inthe,-groups heretofore described,, while the UERM has also enlistedthe membership of a considerable, number of employees in each ofthe units urged by the A. F. of L., the Oilers, and the IAM, and theA. F. of L. represents a considerable number of employees in theresidual production unit claimed by the UERM.The residual production unit requested by the UERM conflicts with.the claims of the A. F. of L., the IAM, and the Oilers.The A. F. ofL. seeks to exclude employees working in restricted areas or buildingsfrom the residual production unit; the Oilers desires to represent theoilers; and the IAM seeks to represent the gunsmiths.Certain por-tions of the Company's properties are restricted in order to preventthe entrance into these areas of employees who do not rightfully belongthere.The restrictions are made because of the hazards connectedwith the operations in those areas or because of the secret nature ofthe operations performed therein.The operations performed in therestricted areas are not basically different from the operations per-formed elsewhere in the plant, and the Company's rules and regula-tions governing working conditions, vacations, hours of employment,and terms of employment, are applicable alike to employees in re-stricted and nonrestricted areas.The Company requires no specialqualifications of the employees who work in restricted areas.TheRegional Director's statement, set forth in Section III, above, indi-cates that ,a great many of the employees in the restricted areas havedesignated the UERM as their bargaining representative, and further,that the A. F. of L.'s organization among the Company's employeeshas extended beyond the restricted areas.Under all the circum-stances, we find that the employees in the restricted areas do not con-stitute an appropriate bargaining unit and we shall dismiss the A. F.of L.'s petition with respect thereto.The employees claimed by the Oilers keep the production machin-ery properly oiled and receive special training from the Company.The oilers work under separate supervision from the regular produc-tion employees.Thus it appears that the oilers constitute a homo--geneous group. In this situation we shall permit the scope of thebargaining unit to be determined in part by the results -of -a separateelection. 82DEiCISIONSOF NATIONAL LABOR RELATIONS BOARDThe employees claimed by the IAM are skilled employees and musthave limited experience as machinists.They operate lathes and mill-ing machines and their bench work is similar to that of the bench workof machinists.In this situation we shall permit the scope of the bar-gaining,unit to be determined by the results of separate elections.There' will be no final determination of the appropriate residualproduction unit or units pending the results of the elections.Thegroups choosing the IAM or the Oilers as their bargaining representa-tives will constitute separate and distinct appropriate'units.Thosegroups choosing the UERM will, together with the remaining produc-tion employees,if the latter also choose the UERM, constitute a singleappropriate unit.Inasmuch as the A. F. of L.claims employees irithe residual production unit and shows representation among them,we shall accord the A. F. of L. a place on the ballot in the electionwhich we shall direct for the residual production employees.As previously stated, the UERM contends that chemical and metal-lurgical laboratory operators of the Company,excluding general fore-men, foremen,and assistant foremen, constitute an appropriate unit.The A. F. of L.contends that such employees do not constitute an ap-propriate unit and urges that the UERM's petition with respect there-to be dismissed.The A.F. of L.claims further that laboratory oper-ators,who work within the confines of restricted areas, should beincluded in the separate unit claimed by it for restricted area em-ployees.However,as pointed out above,we have determined that aseparate unit of restricted area employees is inappropriate.The chem-ical and metallurgical laboratory operators are under the supervisionof a chief metallurgist.Both-groups analyze raw material and thecomponent parts of the products in their different stages.The chem-ical and metallurgical laboratory operators have had schooling andtraining in chemistry and metallurgy amounting to a minimum of 2years' college training.Thus it appears that the chemical and metal-lurgical laboratory operators constitute a homogeneous group.Weshall find a separate unit of chemical and metallurgical laboratoryoperators.However, inasmuch as the A. F. of L.claims employees inthis unit and shows some representation among them,we shall accordit a. place on the ballot.As previously stated, the UERM seeks a separate unit of all em-,ployees of the Company engaged in painting,,glazing, and sign paint-ing, excluding foremen and superintendents.None of the other labororganizations involved claimed to represent any of these employees.The painters are engaged in painting buildings and production ma-chinery throughout the Company's operations,and the record indicatesthat they are skilled employees.Inasmuch as all such employees aremembers of a well defined craft and form a homogeneous group, weshall find a separate unit of painters,glazers, and sign painters. UNITED STATES CARTRIDGE COMPANY83The,UERM. would also set' up a separate unit of all timekeepersemployed by the Company. None of the other labororganizationsinvolved herein claim any of these employees.Timekeepers are incharge of the timecards of the regular production and maintenanceemployees,make out various reports which are submitted to the Com-pany's office, and perform other clerical duties.Inasmuch as the dutiesof the timekeepers are not similar to those of regular production andmaintenance employees, and since the timekeepers constitute a welldefined group,we shall find a separate unit of timekeepers.The UERM would also set up a unit of all firemen and safety engi-inspectors.The Company contends that safety engineers and fire in-,.spectors should be excluded from the proposed unit on the ground thatthey are supervisory employees.We shall discuss this contentionbelow.None of the other labor organizations claim any of the em-ployees discussed in this paragraph.The Company maintains a firedepartment for the protection of its property.The Company has agroup of fire fighters who keep the fire fighting equipment in propercondition and respond to all fire alarms.The fire inspectors areassigned to specified areas of the Company's property and are requiredto keep those areas free of fire hazards.When a fire occurs, the fireinspector in the given area in which the fire occurs assumes control anddirection of the fire fighters.Both the fire fighters and the-fire in-spectors are a subdivision of the Company's safety department.Under,the circumstances, we find that a unit composed of fire fighters and fireinspectors in Plant No. 1 and Plant No. 2 is appropriate.There remains for consideration the specific composition of thevoting units.The UERM would exclude the following employees from the resid-uary production voting group : foremen, supervisors of higher rank,office and factory clerical employees,technical factory ^nd office em-ployees, and employees within units heretofore found by the Board tobe appropriate .4Since the authority and duties of these employeesdiffer-substantially from those of the production and maintenanceworkers, we shall exclude them from the voting unit.The Oilers would exclude powerhouse oilers and supervisory em-ployees from the` unit claimed by it to be appropriate. Since wehave already found that powerhouse oilers properly belong in anotherappropriate unit, we shall exclude powerhouse oilers and supervisoryemployees from the oilers'voting group.The IAM would exclude foremen and supervisors from its proposedunit of gunsmiths.In accordance with our usual practice we shallexclude foremen and supervisors from the gunsmiths'voting group.°See footnote 3,supra531647-43-vol 49-7 i84DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe UERM requests that lead timekeepers be included in'the unitof timekeepers, but that the chief timekeeper and supervisory time-keepers I be excluded.The Company agrees that supervisory time-keepers and the chief timekeeper should be excluded but contends thatlead timekeepers'are supervisory employees.Each of the lead time-keepers has from 8 to 10 timekeepers under him.The lead timekeeperstransmit orders from the Company's main offices to the timekeepersand do not perform the same type of work as the employees underthem.Each of the lead timekeepers occupies a desk together withthe superintendent and the assistant superintendent.We find thatlead timekeepers are supervisory employees and we shall exclude themtogether with supervisory timekeepers and the chief timekeeper fromthe timekeepers' unit.The UERM would exclude foremen and superintendents from thepainters' unit.In accordance,,vith our usual practice, we shall excludesuch persons from that unit.The UERM, as stated above, would include fire inspectors and safetyengineers in the unit of firemen.The Company contends that,thelatter two classes of employees are supervisory and should be excludedfrom that unit.The Company employs approximately 80 safety engi-neers, each of whom is assigned to a particular area which he is re-quired'to keep free of all hazards.The fire inspectors discussed above'are under the supervision of the safety engineers.The record indi-cates, and we find, that safety engineers are supervisory employees.We shall exclude them from the firemen's unit.We have hereinaboveset forth the duties of the fire inspectors.We find, on the basis ofthe record; that fire inspectors are not supervisory employees and thatthey should be included in the unit.-The UERM requests that general foremen, foremen, assistant fore-men, and other supervisory employees be excluded from the unit ofchemical and metallurgical operators.In accordance with our usualpractice, we shall exclude such employees from that unit.The, record does not disclose in most instances the extent of super-vision exercised by working foremen.We shall, accordingly, and inconformity with our finding in the prior cases involving the Company,5exclude all working foremen who spend a majority of their time per-forming supervisory functions and include the remainder in the units,and shall further exclude all non-working foremen:We find that the following groups of employees of the Companyconstitute units appropriate for the purposes of collective bargaining,within the-meaning of Section 9 (b) of the Act:1.All timekeepers, including working foremen who spend less than50 percent of their time performing supervisory functions, but exclud-ing lead timekeepers, the chief timekeeper, supervisory timekeepers,See footnote 3,supra. UNITED STATES CARTRIDGE COMPANY85and supervisory employees who spend a majority of their time per-forming supervisory, functions.2.All employees engaged in 'painting, glazing, and sign painting,including working foremen who spend less than 50 percent of theirtime performing supervisory functions, but excluding foremen, super-intendents, and supervisory employees who spend a majority of theirtime performing supervisory functions.3.All firemen, including fire inspectors and working foremen whospend less than 50 percent of their time performing supervisory func-tions, but excluding safety engineers and supervisory employees whospend a majority of their time performing supervisory functions.4.All chemical and metallurgical laboratory operators, includingworking foremen who spend less than 50 percent of their time per-forming supervisory functions, but excluding general foremen, fore=men, assistant foremen, and supervisory employees who spend amajority of their time performing supervisory functions.We shall order elections among the employees of the Companywithin the groups described below :1.All remaining production and, maintenance employees, excludingforemen, supervisors of higher rank, all office and factory clericalemployees, technical factory and office employees, employees withinunits heretofore found by the Board to be appropriate,6 productionoilers, and gunsmiths, to determine whether they desire to be repre-sented by the UERM, or by the A. F. of L. for the purposes of collec-tive bargaining, or by neither.2.All production oilers, including working foremen who spend lessthan 50 percent of their time performing supervisory functions, butexcluding powerhouse oilers and supervisory employees who spenda majority of their time performing supervisory functions, to deter-mine whether they desire to be represented by the UERM, or by theOilers, for the purposes of collective bargaining, or by neither.3.All gunsmiths, including working foremen who spend less thait-50 percent of their time performing supervisory functions, but exclud-ing foremen and supervisory employees who spend a majority of theirtime performing supervisory functions, to determine whether theydesire to be represented by the UERM, or by the IAM, for the purposesof collective bargaining, or by neither.As stated above, there will be no final determination of the residualproduction and maintenance, the production oilers, or the gunsmithsunit or units pending results of the elections to be ordered among thegroups of employees set out in the preceding three paragraphs.Thegroups that choose the A. F. of L., the IAM, or the Oilers, as theirSee footnote3,supra 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representative will constitute separate and distinct appro-priate units.Those groups choosing the UERM will, together,,con-stitute a single appropriate unit.V.THE DETERMINATION. OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections,by secret ballot among the em-ployees who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject to the,limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-titives for the purposes of collective bargaining with United StatesCartridge Company, St. Louis, Missouri, elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the. date of this Direction of Elections, under the direction andsupervision of the Regional Director for the Fourteenth Region, actingin this matter as agent for the National Labor' Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, among,all employees of the Company in each of the groups described belowwho were employed during the pay-roll period immediately precedingthe date of this Direction, including any such employees who did notwork during said pay-roll period because they were. ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause :1.All timekeepers, including working foremen who spend less than50 percent of their time performing supervisory functions, but exclud-ing lead timekeepers, the chief timekeeper, supervisory timekeepers,and supervisory employees who spend a majority of their time per-forming supervisory functions, to determine whether or not they desireto be represented by Local 825, United'Electrical, Radio & MachineWorkers' of America, affiliated with the 'Congress of IndustrialOrganizations, for the purposes of collective bargaining.2.All employees engaged in painting, glazing, and sign 'painting,including working foremen who spend less' than 50' percent of theirtime performing supervisory functions, but excluding foremen, super-intendents, and supervisory employees who spend a majority of tli'eir UNITED STATES CARTRIDGE COMPANY87time performing supervisory functions,to determine whether or notthey desire to be represented by Local 825,United Electrical, Radio &Machine Workers of America,affiliated with the Congress of IndustrialOrganizations,for the purposes of collective bargaining. ,-3.All firemen of the Company,including fire inspectors,and work-ing foremen,who spend less than 50, percent of their time performingsupervisory,functions,but excludingsafety engineers and supervisoryemployees who spend a majority of their time performing supervisoryfunctions,to determine whether or not they desire to be represented byPlant Protection Local 816, United Electrical,Radio & Machine Work-ers of America,affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.4.All chemicaland metallurgicallaboratory operators,includingworking foremenwho spendless than 50 percentof theirtime perform-ing supervisory functions,but excludinggeneral foremen,foremen,assistant foremenand supervisoryemployeeswho spenda majority oftheir tineperformingsupervisory functions, to determine whether theydesire to be represented by Local 525, United Electrical,Radio &Machine Workers of America, affiliated with the Congress of Indus-trialOrganizations, or by American Federation of Labor and Muni-tions Federal Labor Union No. 23203, affiliated with the AmericanFederation of Labor,for the purposes of collective bargaining, or byneither.5.All remaining production and maintenance employees, includingworking foremen who spend less than 50 percent of their time per-forming supervisory functions,but excludingforemen and supervisorsof higher rank,office and factory clerical employees,technical factoryand office employees,employeeswithinunits heretofore found by theBoard to be appropriate,,production oilers, gunsmiths,and supervisoryemployees who spend a majority of their time performing supervisoryfunctions,to determine whether they desire to be represented by Local825, United Electrical,Radio & Machine Workers of America, affiliatedwith the Congressof Industrial Organizations,or by American Fed-eration of Labor and MunitionsFederalLabor Union No. 23203,affil-iated with the American Federation of Labor, for the purposes of col-lective bargaining, or by neither.6.All production oilers,including working foremen who spend lessthan 50 percent of their time performing supervisory functions, butexcluding powerhouse oilers and supervisory employees who spend amajority of theirtimeperforming supervisory functions,to determinewhether they desire to be represented by International Brotherhood ofFiremen and Oilers,Local No. 6,affiliated with the AmericanFedera-tion of Labor, or by Local 825, United Electrical,Radio&MachineQ See footnote 3,supra 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers of America, affiliatedwiththe Congress of Industrial Or-ganizations,for the.purposes of collective bargaining,or by neither.7.Allgunsmiths,including working foremen who spend less 'than50 percent of their time performing supervisory functions,but ex-eluding foremen and supervisory employees who spend a majority,oftheir time performing supervisory functions,to determine whetherthey desire to be represented by International Association of Ma-chinists,District No. 9, affiliated with the American Federation of La-bor, or by Local 825, United Electrical,Radio & Machine Workers ofAmerica, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining,or by neither.ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the Board hereby orders that the petition filed by AmericanFederation of Labor and Munitions Makers Federal Labor Union No.23203, affiliated with the American Federation of Labor, in Case No.R-5067, with respect to the employees in the restricted areas, be, and ithereby is, dismissed.a